NUMBER 13-08-00134-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG



                     IN RE: DONOVAN RAYMOND GIBBS


                        On Petition for Writ of Mandamus


                               MEMORANDUM OPINION 1

     Before Chief Justice Valdez and Justices Garza and Benavides
                   Memorandum Opinion Per Curiam

        Relator, Donovan Raymond Gibbs (“Gibbs”), has filed a petition for writ of

mandamus in which he asks this Court to compel respondent, the Honorable Arnoldo

Cantu, presiding judge of Hidalgo County Court at Law No. 5, to vacate his order denying

relator’s motion to transfer venue. The Court requested a response from the real parties


        1
        See T EX . R . A PP . P . 5 2.8 (d ) ("W hen d enying relief, the court m ay hand dow n an opinion but is
not required to do so."); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
in interest, Irene M. Garza (“Garza”), individually and as next friend of J.G., a minor, and

Mary Lou Espinoza (“Espinoza”). The real parties in interest have not filed a response and

no motion regarding the response is pending. Nonetheless, we find relator has not

demonstrated a lack of an adequate remedy at law and we deny the writ.

                                              I. BACKGROUND2

         Based on the limited record before us, the underlying lawsuit is a negligence action.

Garza, J.G., and Espinoza were involved in an automobile accident in Denton County,

Texas. They filed suit against Margarito Salazar and Gibbs in Hidalgo County, Texas.

Gibbs filed a motion to transfer venue, arguing that the general venue provisions called for

the suit to be brought in Denton County rather than Hidalgo County. See TEX . CIV. PRAC .

& REM . CODE. ANN . § 15.002(a) (Vernon 2002). The trial court denied Gibbs’ motion to

transfer venue, and he now petitions this Court for mandamus relief.

                                               II. DISCUSSION

         We lack jurisdiction to issue writs of mandamus to supervise or correct incidental

trial rulings when there is an adequate remedy by appeal. Bell Helicopter Textron, Inc. v.

Walker, 787 S.W.2d 954, 955 (Tex. 1990).                               Incidental rulings include venue

determinations. Bridgestone/Firestone, Inc. v. Thirteenth Court of Appeals, 929 S.W.2d
440, 441 (Tex. 1996). Section 15.0642 of the civil practice and remedies code provides

an exception to the general rule by allowing a party to apply for a writ of mandamus to

enforce mandatory venue provisions. See TEX . CIV. PRAC . & REM . CODE. ANN . § 15.0642

         2
           The record includes: (1) plaintiffs’/real parties’ in interest original petition; (2) defendant’s m otion
to transfer venue; (3) defendant’s original answer; and (4) plaintiffs’/real parties’ in interest response to
defendant’s m otion to transfer venue. See T EX . R. A PP . P. 52.7 (providing that the relator m ust file with the
petition a certified or sworn copy of every docum ent that is m aterial to the relator’s claim for relief and that was
filed in any underlying proceeding).

                                                          2
(Vernon 2002). However, section 15.002, cited by relator, is a general venue provision and

is not mandatory. Id. at § 15.002.

       Our mandamus jurisdiction does not encompass the enforcement of general venue

provisions. See TEX . CIV. PRAC . & REM . CODE. ANN . § 15.0642; see, e.g., In re Mendoza,

83 S.W.3d 233, 236 (Tex. App.–Corpus Christi 2002, orig. proceeding). Furthermore,

relator has an adequate remedy at law. See TEX . CIV. PRAC . & REM . CODE. ANN . § 15.064

(Vernon 2002) (providing that on appeal from trial on the merits, if venue was improper it

shall in no event be harmless error and shall be reversible error).

                                     III. CONCLUSION

       Accordingly, Gibbs’ petition for mandamus relief is DENIED.



                                                 Per Curiam



Memorandum Opinion delivered and
filed this the1st day of April, 2008.




                                            3